NO. 07-02-0075-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 23, 2002



______________________________





AUGUSTINE TORRES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 140
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 93-416890; HONORABLE JIM BOB DARNELL, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Augustine Torres was convicted of the offense of burglary of a habitation after a plea of guilty and sentenced to ten years confinement in the Institutional Division of the Department of Criminal Justice, probated for ten years.  On application by the State, his community supervision was subsequently revoked, and his original sentence was imposed.   Appellant gave notice of appeal from that judgment.

However, appellant has now filed a motion to dismiss his appeal, which he has signed.  Because the motion meets the requirements of Rule of Appellate Procedure 42.2(a), and this court has not delivered its decision prior to receiving it, the motion is hereby granted and the appeal is dismissed.

Having dismissed the appeal at appellant’s request, no motion for rehearing will be entertained, and our mandate will issue forthwith.  



John T. Boyd

 Chief Justice



Do not publish.